            Case
             Case3:19-cr-04407-BAS
                   4:19-mj-02144 Document
                                   Document
                                          1 1Filed
                                                Filed
                                                   on 10/31/19
                                                      11/14/19 inPageID.4
                                                                  TXSD Page
                                                                          Page
                                                                             1 of
                                                                               1 of
                                                                                  2625
I
•
    1

    2
                                                  ...     !
                                                        ',;




                                  4,,·,.,
             URSEllLEl'i PER ORDER Of COURT , '           I
    3i i'
                  1111\l,1
    4
                                      ~----


    5                                                                                    201Q. Of',·
                                                                                               •. 1.'   _.,_.,   !,   P L·:.: 1-l b
    6

    7
                                         UNITED STATES DISTRICT COURT

                                       SOUTHERN DISTRICT OF C~LIFORNIA
                                                                          "
                                                                          '
                                                                                     , •·-C1<:·,. '
                                                                                    ·.::.••"

    8                                         January 2019 Grand Jury

    9   UNITED STATES OF AMERICA,                                   Case No.

10                               Plaintiff,                         IN DjI CT MEN T
11               v.                                                 Title"1s, u.s.c., Sec. 1349 - '
                                                                    Conspiracy To Commit Mail Fraud
12  ZHIWEI LOOP LIAO ( 1) ,                                         and Wire Fraud; Title 18, U.S.C.,
      aka "Allen,"                                                  Sec. 1343 - Wire Fraud; Title 18,
13 ZHIMIN LIAO (2),                                                 U.S.C., Sec. 1341 - Mail Fraud;
      aka "Jimmy,"                                                  Title 18, U.S.C., Sec. 2320 -
14 ZHITING LIAO (3),                                                Conspiracy To Traffic in
      aka "Tim,"                                                    Counterfeit Goods;· Title 18,
15 XIAOMIN ZHONG ( 4) ,                                             U.S.C., Sec. 1028A - Aggravated
      aka "Ming,"                                                   Identity Theft; Title 18, U.S.C.,
16 PHILLIP PAK (5),                                                 Secs. 1956 (a) (2) (A), and 1956 (h) -
      aka "Teddy,"                                                  Conspiracy.To Launder Money;
17 DAO TRIEU LA (6),                                                Title 18, U.S.C., Sec. 2 -
      aka "Selena," aka "Denise,"                                   Aiding and Abetting; Title 18,
l 8 MENGMENG ZHANG ( 7) ,                                           -u.s.c., Secs. 981(a) (1) (C) and
      aka "Aria,"                                                    982 (a) (1), and Title 28, U.S.C.,
19 TAM THI MINH NGUYEN ( 8) ,                                       Sec. 246l(c) - Criminal Forfeiture
      aka "Kelly," aka "Actheart,"
2 O DEEDEE ZHU ( 9) ,
      aka "David," aka "Peter,"
21 DANNY TRAN CHAN (10),                                                      4:19mj2144
      aka "Stanley,"
22 CHARLEY HSU (11),
                                                                                         United States Courts
    JIAYE JIANG ( 12) ,
23    aka "joejoekong," aka "yipkong,"                                                 Southern District of Texas
    HYO WEON YANG ( 13) ,                                                                       FILED
24    aka "Will,"                                                                           November 14, 2019
    DMITRI PIGAROV (14),                                                                            
25    ak0 "Dima,"                                                                   David J. Bradley, Clerk of Court
26                               Defendants.
27

28


        TFS:nlv:San Diego:10/31/19

                                                              frl
I   ,          Case
                Case3:19-cr-04407-BAS
                      4:19-mj-02144 Document
                                      Document
                                             1 1Filed
                                                   Filed
                                                      on 10/31/19
                                                         11/14/19 inPageID.5
                                                                     TXSD Page
                                                                             Page
                                                                                2 of
                                                                                  2 of
                                                                                     2625


         1         The grand jury charges:

         2                                      INTRODUCTORY ALLEGATIONS

         3        At various times relevant to this indictment:

         4                              THE DEFENDANTS AND THEIR BUSINESSES

         5         1.     Defendant ZHIWEI LOOP LIAO, aka "Allen"               (hereafter "ZHIWEI")

         6   was married to         defendant    DAO TRIEU LA,       aka    "Selena,"   and    "Denise,"

         7   (hereafter "DAO"),        and resided in San Diego,            California.       ZHIWEI was

         8   brothers with ZHIMIN LIAO, aka "Jimmy" (hereafter "ZHIMIN"), and ZHITING

         9   LIAO, aka "Tim" (hereafter "ZHITING") .               ZHIWEI owned and controlled two

        10   cell phone     repair businesses:       (1)       Z-Tech Loop,    LLC,   and    (2)   Minutes

        11   Repair, as well as a home remodeling business, Freedom Renovation, that

        12   included space for Minutes Repair, and KZ.M Management Corporation.                       DAO

        13   was listed as the chief executive officer of KZM Management Corporation.

        14        2.      .Defendant ZHIMIN was married to defendant TAM THI MINH NGUYEN,

        15   aka "Kelly" and "Actheart"          (hereafter "TAM") and resided in San Diego,

        16   California.     ZHIMIN owned and controlled Mission Nails & Spa, which also

        17   included a     space    for Minutes Repair.           ZHIMIN was also listed as the

        18   chief financial officer of Freedom Renovation.

    19            3.      Defendant ZHITING was married to MENGMENG ZHANG,                    aka "Aria"

    20       (hereafter "MENGMENG")       and resided in San Diego,            California.         ZHITING

    21       owned and controlled Good MRO.          ZHITING was also listed as the secretary

    22       of Freedom Renovation.

    23            .4.     Defendant XIAOMIN ZHONG', aka "Ming" (hereafter "XIAOMIN") was

    24       married to a sister of the LIAO brothers and resided in China.

    25            5.      Defendants    PHILLIP    PAK,    aka    "Teddy"     (hereafter "PHILLIP"),

    26       CHARLEY HSU     (hereafter "CHARLEY") ,       DEEDEE ZHU, aka "David,"           (hereafter

    27       "DEEDEE"),    HYO WEON YANG,       aka "Will,"       (hereafter "HYO"),        JIAYE JIANG,

    28       aka "joejoekong" and "yipkong," (hereafter "JIAYE"), and DMITRI PIGAROV,

                                                           2
       Case
        Case3:19-cr-04407-BAS
              4:19-mj-02144 Document
                              Document
                                     1 1Filed
                                           Filed
                                              on 10/31/19
                                                 11/14/19 inPageID.6
                                                             TXSD Page
                                                                     Page
                                                                        3 of
                                                                          3 of
                                                                             2625

 1   aka    "Dima,"     (hereafter   "DMITRI"),         resided    primarily       in   San   Diego,

 2   California.

 3                                TRADEMARKS AND COUNTERFEIT MARKS

 4          6.    A "trademark" was a word, phrase (such as a logo), symbol or

 5   design (such as an icon), or a combination thereof, which identifies and

 6   distinguishes the source of the goods of one particular manufacturer

 7   from those of other manufacturers.                 A trademark was       often a     valuable

 8   asset, equated with the goodwill of a business organization, which can

 9   influence consumers in purchasing decisions.                  A "word mark" and a "mark

10 · drawing" are types of trademarks.                 Trademarks were registered for use

11   in connection.with particular types of goods or services.

12          7.    A counterfeit mark was:          (a) a spurious mark used in connection

13   with    trafficking     in   goods;     (b)       identical    with,     or    substantially

14   indistinguishable from,         a mark registered for those goods or services

15   on the principal register of the United States                    Patent and Trademark

16   Office and in use,        whether or not          defendants    knew such mark was           so

17   registered; and (c)       the use of which was likely to cause confusion, to

18   cause mistake, or to deceive.

19                                           ·APPLE, INC.

20          8.    Apple Incorporated ("Apple") was a multinational corporation

21   headquartered in Cupertino,           California that         designed,       developed,    and

22   sold consumer electronic devices,              computer software,        online services,

23   and personal       computers,    including personal           cellular    telephones       with

24   extensive computing capabilities known as the Apple iPhone                         ("iPhone")

25   and a tablet computer known as the Apple iPad (" iPad") .

26          9.    Apple was the owner of numerous trademark registrations with

27   the United States Patent and Trademark Office for its famous trademarks,

28   including:       (1)   Registration     No.       3,679,056     for    the     Apple     Logo,

                                                   3
          Case
           Case3:19-cr-04407-BAS
                 4:19-mj-02144 Document
                                 Document
                                        1 1Filed
                                              Filed
                                                 on 10/31/19
                                                    11/14/19 inPageID.7
                                                                TXSD Page
                                                                        Page
                                                                           4 of
                                                                             4 of
                                                                                2625

 1   ( 2)     Registration           No.      3,928,818          for     the    "Apple"        word      mark,

 2   (3)     Registration          No.      3,669,402      for     the    "iPhone"      word     mark,     and
 3   (4)     Registration No. 4,537,934 for the "iPad" word mark.                           All of these

 4 Apple trademarks were in full force and effect and were not abandoned

 5 at all times relevant to this Indictment.
 6           10.       All    genuine       Apple    iPhones       had    an    International          Mobile
 7   Equipment Identity ("IMEI") number, and a serial number, that are both

 8   unique numbers to each device.                     All genuine Apple iPads had a serial

 9   number        that      is   unique     to     each       device,    and   iPads     with     cellular
10   connectivity also had an IMEI number that is unique to each device.

11   Removing or altering IMEI or serial numbers of Apple iPhones and iPads
12   interfered with Apple's ability to control the quality of its products

13 bearing the Apple Marks,                   and the experience of Apple customers whose

14   IMEI and serial numbers were improperly replicated.                                As a result,        an

15   iPhone or iPad without an accurate IMEI or serial number was not an

16   authentic Apple device.

17           11.       Apple provided a one-year warranty for new iPhones and iPads

18   that warrants against product defects and allowed customers to return a
19   non-functioning device to Apple or an authorized Apple reseller and

2 O receive        a    replacement device.             Apple also sold insurance protection

21   plans,     such as AppleCare+,               that extend beyond one year and similarly

22   allowed a customer to return a non-functioning iPhone or iPad and receive

23   a replacement in exchange.                     It was the general practice of Apple to

24   exchange          broken     iPhones    and     iPads,      that    were   covered    by     an     Apple

25   warranty, for new genuine iPhone or iPads for a nominal fee.

26   //

27   //

28   II
                                                           4
          Case
           Case3:19-cr-04407-BAS
                 4:19-mj-02144 Document
                                 Document
                                        1 1Filed
                                              Filed
                                                 on 10/31/19
                                                    11/14/19 inPageID.8
                                                                TXSD Page
                                                                        Page
                                                                           5 of
                                                                             5 of
                                                                                2625
 •
 1                           PRIVATE AND COMMERCIAL INTERSTATE CARRIERS

 2           12.    FedEx, DHL, and UPS were multinational companies that provided

 3   logistics       and    shipping       services,       and   were     private     and   commercial

 4   interstate carriers.

 5                                                COUNT 1
 6
                        Conspiracy To Commit Wire Fraud and Mail Fraud
 7                                    [18 u.s.c. § 1349]

             13.    The    Introductory       Allegations         in    paragraphs     1    to   12    are
 8

 9
     re-alleged and incorporated.

             14.    Beginning on an date unknown to the Grand Jury, but no later
10

11
     than October 2011, and continuing to a date unknown, but no earlier than

     on about August 2019,           within the Southern District of California,                       and
12
     elsewhere,      defendants ZHIWEI,         ZHIMIN,      ZHITING,      XIAOMIN,    PHILLIP,       DAO,
13

14   MENGMENG, TAM, DEEDEE, DANNY, CHARLEY, JIAYE, HYO, and DMITRI, knowingly

     and willfully conspired with each other,                      and other persons known and
15
     unknown to the grand jury, to commit the following offenses:
16
17                 a.      wire fraud, in violation of Title 18, United States Code,

18   Section 1343; and

                   b.      mail fraud, in violation of Title 18, United States Code,
19

20   Section 1341.

                                     OBJECT OF THE CONSPIRACY
21
             15.   Defendants      ZHIWEI,      ZHIMIN,     ZHITING,      XIAOMIN,     PHILLIP,       DAO,
22
     MENGMENG,      TAM,   DEEDEE,     DANNY,    CHARLEY,        JIAYE,   HYO,    and DMITRI,     along
23
     with others        known and unknown to the Grand Jury,                     with the intent to
24
     defraud,      knowingly participated in, devised, and intended to devise, a
25

26 material scheme and plan to defraud,                     and to obtain money and property

     by    materially      false     and    fraudulent       pretenses,      representations           and
27
     promises by exchanging broken counterfeit iPhones and iPads at Apple
28
                                                       5
            Case
             Case3:19-cr-04407-BAS
                   4:19-mj-02144 Document
                                   Document
                                          1 1Filed
                                                Filed
                                                   on 10/31/19
                                                      11/14/19 inPageID.9
                                                                  TXSD Page
                                                                          Page
                                                                             6 of
                                                                               6 of
                                                                                  2625
     •
 1       Stores throughout the United States and Canada for new genuine iPhones

 2       and iPads that would subsequently be shipped to China, and other foreign

 3       countries, where the fraudulently obtained Apple products would be sold

 4 · at a premium in order to unjustly enrich the defendants.

 5                                               MANNER AND MEANS

 6              16.   Members of the conspiracy used the following manner and means,

 7       among others, to execute the fraudulent exchange scheme and accomplish

 8       the object of the conspiracy:

 9                    a.        ZHIWEI      coordinated            with          XIAOMIN,      and        other

10       co-conspirators          in     China    and     other      foreign        countries,       to    ship

11       counterfeit Apple iPhones and iPads to co-conspirators in San Diego,

12       California.        The counterfeit iPhones and iPads ordered by ZHIWEI were

13       made   to    appear     as    genuine Apple           products     through    the    inclusion      of

14       identification         numbers     (IMEI    and       serial      numbers)    matching       genuine

15       identification numbers on real iPhones and iPads that had been sold to

16       customers in the United States and Canada and were under warranty.

17                    b.        XIAOMIN    and    other        co-conspirators        in     China    shipped

18       packages containing counterfeit iPhones and iPads to ZHIWEI, which were

19       addressed         to    various     co-conspirators               and     family      members      of

20       co-conspirators in San Diego, California.                        XIAOMIN also sent emails to

21       co-conspirators         including       ZHIWEI,        ZHITING,     and    DAO,     that    included

22       spreadsheets and text documents reflecting identifying numbers ( IMEI and

23       serial numbers) for the counterfeit iPhones and iPads which were shipped

24       to San Diego, California.

25                    c.        ZHIMIN, ZHITING, PHILLIP, DEEDEE, DANNY, CHARLEY, JIAYE,

26       HYO, DMITRI, and other co-conspirators, acted as "mules" at the direction

27       of ZHIWEI and traveled to Apple Stores throughout the United States and

28       Canada to exchange counterfeit iPhones and iPads for genuine iPhones and

                                                           6
           Case
             Case
                3:19-cr-04407-BAS
                   4:19-mj-02144 Document
                                  Document1 1Filed
                                                Filed
                                                    on10/31/19
                                                       11/14/19 in
                                                                 PageID.10
                                                                   TXSD Page
                                                                           Page
                                                                             7 of
                                                                                7 26
                                                                                  of 25
     •
     1   iPads.      Defendants intentionally damaged the counterfeit iPhones and

     2   iPads and fraudulently represented the counterfe~t devices to be genuine

     3   Apple devices that were covered by an Apple warranty knowing that Apple

 4       would exchange damaged devices                 under warranty for new genuine Apple

 5       devices.

 6                    d.        ZHIWEI,     ZHIMIN,      and    other         co-conspirators             shipped

 7       packages of counterfeit iPhones and iPads to PHILLIP,                              DEEDEE,        DANNY,

 8       CHARLEY,    JIAYE,      HYO,     DMITRI,    and other co-conspirators at hotels and

 9       other locations throughout the United States and Canada.

10                    e.       After      they    successfully     exchanged         broken     counterfeit

11       iPhones and iPads for new genuine iPhone and iPads,                            ZHIMIN,       ZHITING,

12       PHILLIP,     DEEDEE,       DANNY,        CHARLEY,     JIAYE,        HYO,    DMITRI,        and     other

13       co-conspirators shipped the fraudulently obtained Apple products back

14       to ZHIWEI and other co-conspirators in San Diego, California.

15                    f.       ZHIWEI,     DANNY,     and DEEDEE       shipped packages             containing

16       fraudulently          obtained     iPhones      and    iPads        to     XIAOMIN,    and         other

17       co-conspirators in China, and other foreign countries.

18                    g.       XIAOMIN      and      other     co-conspirators             initiated         wire
19       transfers        at   financial         institutions    in     China,       and    other         foreign

20       countries to send money to ZHIWEI and other co-conspirators in the United

21       States where the money was divided among co-conspirators,                             and used to

22       pay for airline, hotel, and other travel expenses, Apple exchange fees,

23       courier    fees,      and otherwise promote the counterfeit                       iPhone    and iPad

24       exchange fraud scheme.

25                    h.       Over the course of the conspiracy,                     defendants      ZHIWEI,

26       ZHIMIN,    ZHITING,      PHILLIP,       DAO, MENGMENG,       TAM,    DEEDEE,      DANNY,    CHARLEY,

27       JIAYE,    HYO,    and DMITRI,       and other co-conspirators,               traveled to Apple

28       Stores in more than 40 states throughout the United States, as well as

                                                         7
       Case
         Case
            3:19-cr-04407-BAS
               4:19-mj-02144 Document
                              Document1 1Filed
                                            Filed
                                                on10/31/19
                                                   11/14/19 in
                                                             PageID.11
                                                               TXSD Page
                                                                       Page
                                                                         8 of
                                                                            8 26
                                                                              of 25

 1   Apple    Sto,res        in    Canada,    and attempted            to    exchange more       than     10,000

 2   counterfeit iPhones and numerous iPads for genuine iPhones and iPads.

 3   Defendants, and other co-conspirators,                           fraudulently exchanged at least

 4   9,550 counterfeit iPhones and numerous counterfeit iPads at Apple Stores

 5   throughout         the       United     States      and       Canada,   and    Apple     conservatively

 6   estimates that the total loss associated with the counterfeit iPhone and

 7   iPad exchange fraud scheme exceeds $6.1 million.

 8   All in violation of Title 18, United States Code, Section 1349.

 9                                                COUNTS 2 - 35
10                                                    WIRE FRAUD
11                                         [18 U.S.C. §§ 1343 and 2]

             17.    The Introductory Allegations set forth in paragraphs 1 through
12
     12, and the Object of the Conspiracy, and the Manner and Means set forth
13
     in paragraphs 15 and 16 of Count 1, are re-alleged as if fully set forth
14

15   herein.

             18.    Beginning on a date unknown to the Grand Jury,                              but no later
16
     than October 2011,              and continuing to an unknown date,                       but no earlier
17
     than    on    or    about       August     2 019,     defendants         ZHIWEI,       ZHIMIN,     ZHITING,
18
     XIAOMIN,       PHILLIP,        DAO,   MENGMENG,       TAM,       DEEDEE,      DANNY,    CHARLEY,     JIAYE,
19
     HYO,    and     DMITRI,        within     the       Southern       District      of    California,      and
20
     elsewhere,         knowingly and with intent to defraud, devised, executed and
21
     attempted to execute a scheme and plan to defraud, and to obtain money
22
     and property by means                 of materially             false   and fraudulent           pretenses,
23
     representations, and promises.
24
             19.    For the purpose of executing, and attempting to execute, their
25
     counterfeit iPhone and iPad exchange fraud scheme, on or about the dates
26
     set    forth       in    the    following       table,        within    the    Southern     District     of
27
     California, and elsewhere, defendants ZHIWEI, ZHIMIN, ZHITING, XIAOMIN,
28
                                                               8
          Case
            Case
               3:19-cr-04407-BAS
                  4:19-mj-02144 Document
                                 Document1 1Filed
                                               Filed
                                                   on10/31/19
                                                      11/14/19 in
                                                                PageID.12
                                                                  TXSD Page
                                                                          Page
                                                                            9 of
                                                                               9 26
                                                                                 of 25

     1   PHILLIP,   DAO,   MENGMENG,   TAM,   DEEDEE,   DANNY,   CHARLEY,   JIAYE,   HYO,   and

     2   DMITRI, knowingly and with intent to defraud, transmitted and caused the

     3   transmission of the following writings,          signs,   signals,   and pictures,

     4   by means of wire communication in interstate and foreign commerce:
          Count    Date                     Wire Communication
     5
           2    11/30/2014     XIAOMIN sent an email from China to ZHIWEI in San
     6
                               Diego, California that included two spreadsheets
     7                         listing the IMEI and serial numbers for counterfeit
                               iPhones that were shipped to co-conspirators in San
     8                         Diego, California.
     9
           3    12/07/2014     XIAOMIN sent an email from China to ZHIWEI in San
 10
                               Diego, California that included two spreadsheets
 11                            listing the IMEI and serial numbers for counterfeit
                               iPhones that were shipped to co-conspirators in San
 12                            Diego, California.
 13

 14        4    12/18/2014    XIAOMIN wire transferred $48,148 from an account in
                              China to ZHIWEI' s Bank of America account ending
15                            -6419 in San Diego, California.

'16
           5    12/19/2014    XIAOMIN sent an email from China to ZHIWEI in San
17
                              Diego, California that included two spreadsheets
18                            listing the IMEI and serial numbers for counterfeit
                              iPhones that were shipped to co-conspirators in San
19                            Diego, California.

20
           6   01/13/2015     XIAOMIN sent an email from China to ZHIWEI in San
21
                              Diego,  California    that   included  one  attached
22                            spreadsheet listing the IMEI and serial numbers for
                              counterfeit    iPhones    that    were  shipped   to
23                            co-conspirators in San Diego, California.

24
           7   01/16/2015     XIAOMIN sent a text message from China, using the
25
                              WhatsApp application,   to ZHIWEI in San Diego,
26                            California, stating that he (X.IAOMIN) sent four
                              packages containing counterfeit iPhones to four
27                            different   co-conspirators· at   four  different
                              residential addresses.
28

                                                 9
         Case
           Case
              3:19-cr-04407-BAS
                 4:19-mj-02144 Document
                                Document1 1Filed
                                              Filed
                                                  on10/31/19
                                                     11/14/19 in
                                                               PageID.13
                                                                 TXSD Page
                                                                         Page
                                                                           1010
                                                                              of 26
                                                                                 of 25

         Count      Date                          Wire Communication
 1

 2
     I     8     01/19/2015   ZHIWEI forwarded an email from San Diego, California
                              to ZHITING, that had been sent to ZHIWEI by XIAOMIN
 3                            in China, and included a spreadsheet and. a text
                              document listing the IMEI and serial numbers of
 4                            counterfeit   iPhones    that   were    shipped   to
                              co-conspirators in San Diego, California.
 5

 6
           9     01/22/2015   XIAOMIN sent a text message from China, using the
 7                            WhatsApp application, to ZHIWEI in San Diego,
                              California, indicating that 200 counterfeit iPhones
 8                            have been transported and there were "100 more in
                              Hong Kong."
 9

10
          10     01/24/2015   ZHIWEI sent a text message from San Diego, California
11                            to XIAOMIN in China asking whether the counterfeit
                              iPhones that XIAOMIN was sending to co-conspirators
12                            in the United States would be covered by the regular
                              Apple warranty, or the AppleCare+ extended warranty.
13

14
          11     01/24/2015   ZHITING sent a text message from Florida to DANNY in
15                            San Diego, California requesting that DANNY make 120
                              email accounts, under both male and female names, to
16                            allow ZHITING and DEEDEE to make appointments to
                              exchange counterfeit iPhones at Apple stores.
17

18

19
          12     02/02/2015   XIAOMIN sent an email from China to ZHIWEI in San
20                            Diego, California that included two spreadsheets
                              listing the IMEI and serial numbers for counterfeit
21                            iPhones that were shipped to co-conspirators in San
                              Diego, California.
22

23
         13      02/03/2015   ZHIWEI forwarded an email from San Diego, California
24                            to ZHITING in Michigan, PHILLIP and HYO in Texas,
                              CHARLEY in California, and another co-conspirator,
25                            that had been sent to ZHIWEI by XIAOMIN in China,
                              and included two spreadsheets listing the IMEI and
26
                              serial numbers of counterfeit iPhones that were
27                            shipped to co-conspirators in San Diego, California.

28
                                                10
         Case
           Case
              3:19-cr-04407-BAS
                 4:19-mj-02144 Document
                                Document1 1Filed
                                              Filed
                                                  on10/31/19
                                                     11/14/19 in
                                                               PageID.14
                                                                 TXSD Page
                                                                         Page
                                                                           1111
                                                                              of 26
                                                                                 of 25

         Count      Date                             Wire Communication
     1

     2    14     03/23/2015   ZHIWEI forwarded an email from San Diego, California
                              to ZHITING in Texas, that had been sent to ZHIWEI by
     3                        XIAOMIN in China, and included a spreadsheet listing
                              the IMEI and serial numbers of counterfeit iPhones
     4                        that were shipped to co-conspirators in San Diego,
                              California.
     5

     6
          15     04/07/2015   ZHIWEI sent a text message from San Diego, California
 7                            to CHARLEY in Illinois for the purpose of obtaining
                              the address of CHARLEY'S hotel in Illinois so that
 8                            ZHIWEI could ship a package of counterfeit iPhones
                              to CHARLEY.
 9

10
          16     06/12/2015   CHARLEY sent a text message from Georgia to ZHIWEI
11                            in San Diego, California that included an address in
                              Georgia where ZHIWEI could ship a package of
12                            counterfeit iPhones to CHARLEY.

13
          17     06/15/2015   PHILLIP sent a text message from San Diego,
14
                              California to CHARLEY in Virginia regarding a
15                            "batch" of counterfeit iPhones to be shipped to
                              CHARLEY on June 16, 2015.
16

17        18     07/09/2015   XIAOMIN sent an email from China to ZHIWEI in San
                              Diego, California that included a spreadsheet titled
18
                              "Codes Compilation" in Chinese and listing the IMEI
19                            and serial numbers for 1,507 counterfeit iPhor:ies
                              that were shipped to co-conspirators in San Diego,
20                            California.

21
         19      07/11/2015   HYO sent a text message from Kansas to CHARLEY in
22
                              San Diego, California with a "li'st of good [Apple]
23                            stores from South to North, " and a list of Apple
                              stores  to   avoid    when   attempting to  exchange
24                            counterfeit iPhones,     along with the number of
                              counterfeit   iPhones   that    HYO had successfully
25                            exchanged at Apple Stores throughout California.
26

27       20      09/10/2015   ZHIWEI, in San Diego, California, forwarded an email,
                              to ZHIMIN and CHARLEY, who were both on the east
28                            coast of the United States, that had been sent to

                                                11
         Case
           Case
              3:19-cr-04407-BAS
                 4:19-mj-02144 Document
                                Document1 1Filed
                                              Filed
                                                  on10/31/19
                                                     11/14/19 in
                                                               PageID.15
                                                                 TXSD Page
                                                                         Page
                                                                           1212
                                                                              of 26
                                                                                 of 25
         Count      Date                        Wire Communication
     1
                               ZHIWEI  by XIAOMIN    in China,     and included a
     2                         spreadsheet listing the IMEI and serial numbers for
                               counterfeit iPhones that had been shipped to co-
     3                         conspirators in San Diego, California.

     4
          21     09/12/2015   CHARLEY sent a text message from North Carolina to
     5
                              ZHIWEI in San Diego, California indicating that the
     6                        counterfeit iPhones he had received from ZHIWEI
                              "look so fake."
     7

     8    22     10/24/2015   ZHIWEI, in San Diego, California, forwarded an email
                              to ZHIMIN and JIAYE, who were both in Texas, that
     9
                              had been sent to ZHIWEI by XIAOMIN in China, and
10                            included a spreadsheet listing the IMEI and serial
                              numbers for counterfeit iPhones that had been
11                            shipped to co-conspirators in San Diego, California.

12
          23     10/28/2015   ZHIWEI, in San Diego, California, forwarded an email
13
                              to PHILLIP and CHARLEY, who were both passengers on
14                            a flight from San Diego to Texas that departed two
                              hours prior, that had been sent to ZHIWEI by XIAOMIN
15                            in China, and included a spreadsheet listing the
                              IMEI and serial numbers for counterfeit iPhones that
16                            had been shipped to co-conspirators in San Diego,
                              California.
17

18
         24      10/31/2015   XIAOMIN sent an email from China to ZHIWEI in San
19                            Diego,  California that included a      spreadsheet
                              listing the IMEI and serial numbers for counterfeit
20                            iPhones that were shipped to co-conspirators in San
                              Diego, California.
21

22
         25      11/07/2015   CHARLEY sent a text message from Florida to DEEDEE
23                            in San Diego, California with a photograph of a FedEx
                              receipt for the shipment of a package of fraudulently
24                            obtained iPhones to be sent to Z-Tech Loop in San
                              Diego, California. In the text message string,
25                            CHARLEY indicated that 85 counterfeit iPhones were
26                            successfully exchanged, and six counterfeit iPhones
                              had been rejected for exchange.
27

28

                                                12
         Case
           Case
              3:19-cr-04407-BAS
                 4:19-mj-02144 Document
                                Document1 1Filed
                                              Filed
                                                  on10/31/19
                                                     11/14/19 in
                                                               PageID.16
                                                                 TXSD Page
                                                                         Page
                                                                           1313
                                                                              of 26
                                                                                 of 25

         Count      Date                               Wire Communication
     1

     2    26     11/12/2015       DEEDEE sent a text message from San Diego, California
                                  to DANNY in China asking DANNY when he was going to
     3                            be back in San Diego because ZHIWEI asked DEEDEE to
                                  give "some phones" tci DANNY.
     4                        .




     5    27     11/17/2015 CHARLEY sent a text message from Texas to ZHIWEI in
     6                      San Diego, California with a photograph of a FedEx
                            receipt for the shipment of a package of fraudulently
     7                      obtained iPhones to be sent to Z-Tech Loop in San
                            Diego, California, and photographs of handwritten
     8                      notes indicating that CHARLEY and PHILLIP had
                            successfully exchanged 81 counterfeit iPhones and 17
     9                      counterfeit iPhones had been rejected for exchange
10                          by the Apple Stores.

11
          28     11/19/2015       DANNY sent text message from Illinois using the
12                                WhatsApp application,   to DEEDEE in San Diego;
                                  California,  indicating   that   DANNY   had enough
13                                counterfeit iPhones for his trip,       and he had
14                                successfully exchanged 26 counterfeit iPhones at
                                  Apple Stores at that point in the trip.
15

16        29     03/30/2016       XIAOMIN sent an email from China to DAO in San Diego,
                                  California that included a spreadsheet listing the
17                                IMEI and serial numbers for counterfeit iPhones that
18                                were shipped to co-conspirators in San Diego,
                                  California.
19

20       30      04/01/2016 XIAOMIN sent an email from China to DAO in San Diego,
                            California that included seven attached spreadsheets
21                          listing the IMEI and serial numbers for counterfeit
22                          iPhones that were shipped to co-conspirators in San
                            Diego, California.
23

24       31      04/11/2016       XIAOMIN sent an email from China to DAO in San Diego,
                                  California with four spreadsheets listing the IMEI and
25                                serial numbers for counterfeit iPhones that were
                                  shipped to co-conspirators in San Diego, California.
26

27

28

                                                  13
           Case
             Case
                3:19-cr-04407-BAS
                   4:19-mj-02144 Document
                                  Document1 1Filed
                                                Filed
                                                    on10/31/19
                                                       11/14/19 in
                                                                 PageID.17
                                                                   TXSD Page
                                                                           Page
                                                                             1414
                                                                                of 26
                                                                                   of 25

           Count             Date                           Wire Communication
     1

     2
            32         04/11/2016     XIAOMIN sent an email from China to DAO in San Diego,
                                      California with one spreadsheet listing the IMEI and
     3                                serial numbers for counterfeit iPhones that were
                                      shipped to co-conspirators in San Diego, California.
     4

     5      33         04/16/2016     XIAOMIN sent an email from China to DAO in San Diego,
     6                                California with a text document listing the IMEI and
                                      serial numbers for counterfeit iPhones that had
     7                                shipped to co-conspirators in San Diego, California.

     8
            34         04/22/2016     XIAOMIN sent an email from China to DAO in San Diego,
     9
                                      California with an attached text document listing the
10                                    IMEI and serial numbers of counterfeit iPhones that
                                      were shipped to co-conspirators in San Diego,
11                                    California.

12
            35         04/29/2016     XIAOMIN sent an email from China to DAO in San Diego,
13
                                      California that included seven attached spreadsheets
14                                    listing the IMEI and serial numbers for counterfeit
                                      iPhones that were shipped to co-conspirators in San
15                                    Diego, California.

16
         All in violation of Title 18, United States Code, Sections 1343 and 2,
17
         and Pinkerton v. United States, 328 U.S. 640 (1946).
18

19                                              COUNTS 36 - 72

20                                                MAIL FRAUD
                                          [18 U.S.C. §§ 1341 and 2]
21
                 20.     The Introductory Allegations set forth in paragraphs 1 through
22
         12, and the Object of the Conspiracy, and the Manner and Means set forth
23
         in paragraphs 15 and 16 of Count 1, are re-alleged as if fully set forth
24
         herein.
25
                 21.     Beginning on a date unknown to the Grand Jury,            but no later
26
         than October 2011,           and continuing to an unknown date,         but no earlier
27
         than    on     or    about   August   2019,   defendants    ZHIWEI,   ZHIMIN,   ZHITING,
28

                                                       14
          Case
            Case
               3:19-cr-04407-BAS
                  4:19-mj-02144 Document
                                 Document1 1Filed
                                               Filed
                                                   on10/31/19
                                                      11/14/19 in
                                                                PageID.18
                                                                  TXSD Page
                                                                          Page
                                                                            1515
                                                                               of 26
                                                                                  of 25

     1   XIAOMIN,              PHILLIP,    DAO,   MENGMENG,      TAM,    DEEDEE,       DANNY,   CHARLEY,     JIAYE,

     2   HYO,           and     DMITRI     within     the    Southern      District       of    California,      and

     3   elsewhere, knowingly and with intent to defraud, devised, executed and

     4   attempted to execute, a scheme and plan to defraud, and to obtain money

     5   and property by means                    of materially false            and fraudulent          pretenses,

     6   representations, and promises.

     7                 22.     For the purpose of executing, and attempting to execute, the

 8       counterfeit iPhone and iPad exchange fraud scheme, on or about the dates

 9       set       forth        in   the   following        table,    within     the    Southern    District      of

10       California, and elsewhere, defendants ZHIWEI, ZHIMIN, ZHITING, XIAOMIN,

11       PHILLIP,             DAO,   MENGMENG,      TAM,    DEEDEE,     DANNY,   CHARLEY,       JIAYE,    HYO,   and

12       DMITRI,             knowingly and with intent to defraud, deposited and caused to

13       be    deposited,            and    received       therefrom,     packages       that    were     sent   and

14       delivered by private and commercial interstate carrier:
          Count     Date                          Shipment
15                 .




16            36             11/20/2014    ZHIWEI sent a package containing                        fraudulently
                                           obtained   iPhones  via  FedEx from                      San  Diego,
17                                         California to Hong Kong.

18
              37            11/29/2014     TAM received a package containing counterfeit
19
                                           iPhones that had been sent from Hong Kong via DHL
20                                         to TAM's residence in San Diego, California.

21                      .

              38            12/06/2014     TAM received a package containing counterfeit
22                                         iPhones that had been sent from Hong Kong via DHL
                                           to TAM's residence in San Diego, California.
23

24
              39            12/10/2014     ZHIWEI sent four packages containing fraudulently
25                                         obtained   iPhones  via  FedEx  from  San  Diego,
                                           California to Hong Kong.
26

27            40            01/17/2015     DANNY received a package containing counterfeit
28                                         iPhones that had been sent from Hong Kong via DHL
                                           to DANNY's residence in San Diego, California.
                                                           15
         Case
           Case
              3:19-cr-04407-BAS
                 4:19-mj-02144 Document
                                Document1 1Filed
                                              Filed
                                                  on10/31/19
                                                     11/14/19 in
                                                               PageID.19
                                                                 TXSD Page
                                                                         Page
                                                                           1616
                                                                              of 26
                                                                                 of 25

         Count      Date                                 Shipment
     1

     2     41    01/17/2015    TAM received a    package containing counterfeit
                               iPhones that had been sent from Hong Kong via DHL
     3                         to TAM's residence in San Diego, California.

     4
           42    01/17/2015    DEEDEE received a package containing counterfeit
     5                         iPhones that had been sent from Hong Kong via DHL
     6
                               to DEEDEE';, residence in San Diego, California.

     7
           43    01/17/2015   DAO received a    package containing counterfeit
     8                        iPhones that had been sent from Hong Kong via DHL
                              to   DAO's  mother's   residence in   San  Diego,
     9
                              California.
10

11        44     01/26/2015   ZHITING sent a package containing fraudulently
                              obtained iPhones via FedEx from Tennessee to ZHIWEI
12                            in San Diego, California.

13
          45     01/27/2015   DANNY received a package containing counterfeit
14
                              iPhones that had been sent from Hong Kong vita DHL
15                            to DANNY's residence in San Diego, California.

16
          46     01/27/2015   TAM received a     package containing counterfeit
17                            iPhones that had been sent from Hong Kong via DHL
18                            to TAM' s residence in San Diego, California.

19
         . 47    01/27/2015   DAO received a    package containing counterfeit
20                            iPhones that had been sent from Hong Kong via DHL
                              to   DAO's  mother's   residence in   San  Diego,
21                            California.
22

23        48     02/02/2015   TAM received a    package containing counterfeit
                              iPhones that had been sent from Hong Kong via DHL
24                            to TAM's residence in San Diego, California.

25
          49     02/02/2015   DAO received a    package containing counterfeit
26
                              iPhones that had been sent from Hong Kong via DHL
27                            to   DAO's  mother's  residence  in   San  Diego,
                              California.
28

                                                16
         Case
           Case
              3:19-cr-04407-BAS
                 4:19-mj-02144 Document
                                Document1 1Filed
                                              Filed
                                                  on10/31/19
                                                     11/14/19 in
                                                               PageID.20
                                                                 TXSD Page
                                                                         Page
                                                                           1717
                                                                              of 26
                                                                                 of 25

         Count      Date                                 Shipment
     1

     2    50     02/12/2015    ZHIWEI sent one package containing             fraudulently
                               obtained   iPhones  via  FedEx from             San  Diego,
     3                         California to Hong Kong.

     4
          51     02/27/2015    PHILLIP sent a     package containing counterfeit
     5
                               iPhones via FedEx from San Diego, California to HYO
     6
                               at a hotel in Georgia.

     7
          52     03/16/2015    TAM received a    package containing counterfeit
     8                         iPhones that had been sent from Hong Kong via OHL
                               to TAM's residence in San Diego, California.
     9

10
          53     03/16/2015   DAO received a    package containing counterfeit
11                            iPhones that had been sent from Hong Kong via OHL
                              to   DAO's  mother's  residence  in   San  Diego,
12                            California.
13

14        54     03/16/2015   MENGMENG received a package containing counterfeit
                              iPhones that had been sent from Hong Kong via OHL
15                            to MENGMENG's residence in San Diego, California.

16
          55     04/07/2015   ZHIWEI  sent  a   package  containing counterfeit
17                            iPhones via FedEx from San Diego, California to
18                            CHARLEY at a hotel in Illinois.

19
          56     05/19/2015   HYO sent a package containing fraudulently obtained
20                            iPhones via FedEx from Texas to ZHIWEI in San Diego,
                              California.
21

22
          57     06/05/2015   ZHITING sent a package containing fraudulently
23                            obtained iPhones and one counterfeit iPhone via
                              FedEx from Texas to ZHIWEI in San Diego, California.
24

25       58      06/05/2015   ZHIWEI sent one package containing             fraudulently
26                            obtained   iPhones  via   FedEx  from           San  Diego,
                              California to Company 1 in Hong Kong.
27

28

                                                17
         Case
           Case
              3:19-cr-04407-BAS
                 4:19-mj-02144 Document
                                Document1 1Filed
                                              Filed
                                                  on10/31/19
                                                     11/14/19 in
                                                               PageID.21
                                                                 TXSD Page
                                                                         Page
                                                                           1818
                                                                              of 26
                                                                                 of 25
         Count      Date                                 Shipment
     1

     2                         HYO sent a package containing fraudulently obtained
          59     06/09/2015    iPhones and one counterfeit iPhone via FedEx from
     3                         Utah to ZHIWEI in San Diego, California.

     4

     5
          60     06/12/2015    CHARLEY    sent a package containing fraudulently
     6                         obtained    iPhones and one counterfeit iPhone that
                               had been   rejected by an Apple Store via FedEx from
     7                         Texas to   ZHIWEI in San Diego, California.
     8
          61     06/19/2015   CHARLEY sent a         package containing fraudulently
     9
                              obtained iPhones       and counterfeit iPhones that had
10                            been rejected by       Apple Stores via FedEx from Texas
                              to ZHIWEI in San       Diego, California.
11

12        62     06/29/2015   PHILLIP sent a package containing fraudulently
                              obtained iPhones and counterfeit iPhones that had
13
                              been rejected by Apple Stores via FedEx from
14                            Maryland to ZHIWEI in San Diego, California.

15
          63     07/17/2015   ZHIMIN sent a packag'e containing fraudulently
16                            obtained iPhones and counterfeit iPhones that had
                              been rejected by Apple Stores via FedEx from Florida
17
                              to ZHIWEI in San Diego, California.
18

19        64     07/20/2015   JIAYE received a package containing counterfeit
                              iPhones that had been sent from Hong Kong via DHL
20                            to JIAYE's residence in San Diego, California.
21

22        65     07/21/2015   JIAYE received a package containing counterfeit
                              iPhones that had been sent from Hong Kong via DHL
23                            to JIAYE's residence in San Diego, California.

24
         66      07/21/2015   DEEDEE received a package containing counterfeit
25
                              iPhones that had been sent, from Hong Kong via DHL
26                            to DEEDEE'S residence in San Diego, California.

27

28

                                                18
           Case
             Case
                3:19-cr-04407-BAS
                   4:19-mj-02144 Document
                                  Document1 1Filed
                                                Filed
                                                    on10/31/19
                                                       11/14/19 in
                                                                 PageID.22
                                                                   TXSD Page
                                                                           Page
                                                                             1919
                                                                                of 26
                                                                                   of 25
           Count             Date                             Shipment
     1

     2
               67         07/24/2015   PHILLIP sent a package containing fraudulently
                                       obtained iPhones and counterfeit iPhones that had
     3                                 been rejected by Apple Stores via FedEx from
                                       Illinois to ZHIWEI in San Diego, California.
     4

     5         68         07/27/2015   ZHIMIN sent a package containing fraudulently
     6
                                       obtained iPhones and counterfeit iPhones that had
                                       been rejected by Apple Stores via FedEx from
     7                                 Maryland to ZHIWEI in San Diego, California.

     8
               69         09/15/2015   ZHIMIN sent a package containing fraudulently
     9
                                       obtained iPhones via FedEx from Florida to ZHIWEI
10                                     in San Diego, California.

11
                                       CHARLEY sent a package containing fraudulently
12             70         11/07/2015   obtained iPhones and counterfeit iPhones that had
                                       been rejected by Apple Stores via FedEx from Florida
13                                     to DEEDEE in San Diego, California.
14

15             71         11/21/2015   CHARLEY sent a package containing fraudulently
                                       obtained iPhones and counterfeit iPhones that had
16                                     been rejected by Apple Stores via FedEx from Texas
                                       to ZHIWEI in San Diego, California.
17

18
               72         11/22/2015   CHARLEY sent a     package containing fraudulently
19                                     obtained iPhones   and counterfeit iPhones that had
                                       been rejected by   Apple Stores via FedEx from Ohio
20                                     to ZHIWEI in San   Diego, California.
21
         All in violation of Title 18, United States Code, Sections 1341 and 2,
22
         and Pinkerton v. United States, 328 U.S. 640 (1946).
23
                                                  COUNT 73
24
                                Conspiracy to Traffic in Counterfeit Goods
25
                                            [18 u.s.c. § 2320]
26                  23.    The Introductory Allegations set forth in paragraphs 1 through
27       12,    the Object of the Conspiracy,          the Manner and Means set forth in
28

                                                     19
       Case
         Case
            3:19-cr-04407-BAS
               4:19-mj-02144 Document
                              Document1 1Filed
                                            Filed
                                                on10/31/19
                                                   11/14/19 in
                                                             PageID.23
                                                               TXSD Page
                                                                       Page
                                                                         2020
                                                                            of 26
                                                                               of 25

 1   paragraphs 15 and 16 of Count 1, and the Wire and Mail Fraud Counts,

 2   Counts 2 through 62, are re-alleged as if fully set forth herein.

 3         24.   Beginning on a date unknowrr· to the Grand Jury, but no later

 4   than October 2011,           and continuing to an unknown date,                   but no earlier

 5   than on or about August 2019, within the Southern District of California,

 6   and elsewhere,        defendants          ZHIWEI,     ZHIMIN,    ZHITING,      XIAOMIN,    PHILLIP,

 7   DAO, MENGMENG, TAM, DEEDEE, DANNY, CHARLEY, JIAYE, HYO, and DMITRI, did

 8   intentionally conspire and agree with one another, and with other persons

 9   known and unknown to the Grand Jury,                      to traffic in counterfeit goods,

10   to wit: by making, importing, possessing with intent to transfer, and

11   by transporting,        transferring,           and exchanging counterfeit iPhones and

12   iPads for new genuine iPhones, and iPads, for the purposes of commercial

13   advantage      and    private       financial         gain,     and    thereby   knowingly       used

14   counterfeit marks, that is, U.S.                    Trademark Registration No.            3,679,056

15   for the Apple Logo, U.S. Trademark Registration No.                            3,928,818 for the

16   "Apple" word mark,           U.S.       Trademark Registration No.             3,669,402 for the

17   "iPhone" word mark, and U.S.                Trademark Registration No.                4,537,934 for

18   the   "iPad"    word mark,          on    and    in      connection     with   such    goods,    each

19   counterfeit          mark      being            identical        with      and        substantially

20   indistinguishable           from    a    mark    registered      for    those    devices    on    the

21   principal register in the United States Patent and Trademark office, and

22   the use thereof was likely to deceive and cause confusion and mistake,

23   all in violation of Ti)=le 18, United States Code, Sections 2320 (a),                             (b)

24   and (f) (1).

25

26

27

28
                                                         20
           Case
             Case
                3:19-cr-04407-BAS
                   4:19-mj-02144 Document
                                  Document1 1Filed
                                                Filed
                                                    on10/31/19
                                                       11/14/19 in
                                                                 PageID.24
                                                                   TXSD Page
                                                                           Page
                                                                             2121
                                                                                of 26
                                                                                   of 25
                                                   COUNT 74
     1

     2
                                        Aggravated Identity Theft
                                       [18 U.S.C. §§ 1028A and 2]
     3
                  25.   The Introductory Allegations set forth in paragraphs 1 through
     4
         12,   the Object of the Conspiracy,              the Manner and Means set forth in
     5
         paragraphs 15 and 16 of Count 1, and the Wire and Mail Fraud Counts,
     6
         Counts 2 through 62, are re-alleged as if fully set forth herein.
     7
                26.     On or about December 18, 2014, within the Southern District
     8
         of California, defendant DANNY TRAN CHAN, aka "Stanley," knowingly and
     9
         without lawful authority,         transferred,       possessed, and used~ means of
10
         identification of another person, that is, telecommunication identi_fying
11
         information, to wit,         the· IMEI number ending -1649 of an iPhone owned
12       and used by N.       R.,    during and in relation to the felony offense of
13
         conspiracy to commit mail fraud and wire fraud, in violation of Title 18,
14
         United States Code, Section 1349; all in violation of Title 18, United
15
         States Code, Sections 1028A(a) (1) and 2.
16
                                                   COUNT 75
17
                                        Aggravated Identity Theft
18                                     [18 U.S.C. §§ 1028A and 2]
19             27.      The Introductory Allegations set forth in paragraphs 1 through

20       12,   the Object of the Conspiracy,              the Manner and Means set forth in

21       paragraphs 15 and 16 of Count 1, and the Wire and Mail Fraud Counts,

22       Counts 2 through 62, are re-alleged as if fully set forth herein.
23             28.      On or ab.out December 21, 2014,        within the Southern District

24       of California, defendant PHILLIP PAK, aka "Teddy," knowingly and without
25       lawful       authority     transferred,     possessed,    and     used   a   means   of
26       identification of another person, that is, telecommunication identifying

27       information,      to wit,    the IMEI number ending -9155 of an iPhone owned

28       and used by C. P.,         during and. in relation to       the   felony offense     of
                                                     21
       Case
         Case
            3:19-cr-04407-BAS
               4:19-mj-02144 Document
                              Document1 1Filed
                                            Filed
                                                on10/31/19
                                                   11/14/19 in
                                                             PageID.25
                                                               TXSD Page
                                                                       Page
                                                                         2222
                                                                            of 26
                                                                               of 25

. 1   conspiracy to commit mail fraud and wire fraud, in violation of Title 18,

 2    United States Code, Section 1349; all in violation 'of Title 18, United

 3    States Code, Sections 1028A(a) (1) and 2.

 4                                                   Count 76
 5                Conspiracy To Launder Money -- International Promotion
                         [18 U.S.C. §§ 1956(a) (2) (A) and 1956(h)]
 6
            29.       Beginning on a date unknown to the Grand Jury, but no later
 7
      than October 2011,           and continuing to an unknown date,                    but no earlier
 8
      than on or about August 2019, within the Southern District of California
 9
      and elsewhere,          defendants      ZHIWEI      and XIAOMIN did            knowingly combine,
10
      conspire, and agree with each other,                     and with other persons known and
11
      unknown to the grand jury, to commit a money laundering offense against
12
      the   United       States,    that      is,    to    transmit      and       transfer   a    monetary
13
      instrument and funds from or through a place outside the United States
14
      to a place in the United States, with the intent to promote the carrying
15
      on of specified unlawful activity, that is, wire fraud, mail fraud, and
16
      conspiracy to traffic in counterfeit goods,                       in violation of Title 18,
17

18    United States Code, s·ection 1956 (a) (2) (A).

      All in violation of Title 18, United States Code, Section 1956 (h).
19
                                          FORFEITURE ALLEGATIONS
20
            30.       The    allegations      contained in        Counts       1    through   73   of     this
21
      Indictment are hereby realleged and incorporated by reference for the
22
      purpose of alleging forfeiture pursuant to Title 18, United States Code,
23
      Section 981 (a) (1) (C), and Title 28, United States Code, Section 2461 (c).
24
            31.       Upon conviction of one or more of the offenses set forth in
25
      Counts      1    through· 7 3,     defendants        ZHIWEI,      ZHIMIN,      ZHITING,      XIAOMIN,
26
      PHILLIP,        DAO,   MENGMENG,    TAM,      DEEDEE,    DANNY,    CHARLEY,       JIAYE,     HYO,    and
27
      DMITRI,     shall      forfeit     to   the    United States        of America,         pursuant      to
28
                                                          22
        Case
          Case
             3:19-cr-04407-BAS
                4:19-mj-02144 Document
                               Document1 1Filed
                                             Filed
                                                 on10/31/19
                                                    11/14/19 in
                                                              PageID.26
                                                                TXSD Page
                                                                        Page
                                                                          2323
                                                                             of 26
                                                                                of 25

.'1   Title 18, United States Code, Section 981 (a) (1) (C) and Title 28, United

 2    States      Code,    Section 2461 (c),          any property,   real    or personal,      which

 3    constitutes or is derived from proceeds traceable to the offenses.

 4           The real property subject to forfeiture shall include, but are not

 5    limited      to     the   following      five    parcels   of   land,     together   with   all

 6    buildings,         appurtenances,        improvements,.    fixtures,       attachments,     and

 7    easements, located at            (1)    8747 Longwood Street, San Diego, California;

 8    (2)   8007 New Salem Street, San Diego, California;                 (3)    8422 Menkar Road,

 9    San Diego,         California;    (4)    9005 Ticket Street,      San Diego,     California,

10    and   (5)    412 San Alberto Way,          San Diego, California, more particularly

11    described as:

12                  a.      8747 Longwood Street, San Diego, California

13          APN: 311-102-21-00, titled in the name of ZHIMIN LIAO, and further

14          described as:

15          LOT 1016 OF THE MIRA MESA VERDE UNIT NO. 10 SUBDIVISION IN THE CITY
            OF SAN DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING
16
            TO MAP THEREOF NO. 6571, FILED IN THE OFFICE OF COUNTY RECORDER,
17          JANUARY 13, 1970.

18                  b.      8007 New Salem Street, San Diego, California

19          APN: 311-29i-06-00, titled in the name of MENGMENG ZHANG, a married

20          woman as her sole and separate property and further described as:

21          LOT 3952 OF MESA VERDE UNIT NO. 18, IN THE CITY OF SAN DIEGO, COUNTY
            OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO.
22          7160, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
            COUNTY, DECEMBER 31, 1971.
23
                    c.      8422 Menkar Road, San Diego, California
24
            APN:    309-271-01-00,           titled in the name of ZHIMIN LIAO,            a   single
25
            man, and further described as:
26

27

28
                                                        23
          Case
            Case
               3:19-cr-04407-BAS
                  4:19-mj-02144 Document
                                 Document1 1Filed
                                               Filed
                                                   on10/31/19
                                                      11/14/19 in
                                                                PageID.27
                                                                  TXSD Page
                                                                          Page
                                                                            2424
                                                                               of 26
                                                                                  of 25

 1           LOT 39, AS SHOWN ON THAT CERTAIN MAP ENTITLED MIRA MESA NORTH UNIT
             ONE, WHICH MAP WAS FILED IN THE OFFICE OF THE RECORDER OF THE COUNTY
 2
             OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP NO. 7938, FILED
 3           ON MAY 20, 1974.

 4                   d.      9005 Ticket Street, San Diego, California

 5
             APN: 318-483-08-00, titled in the names of ZHIWEI LIAO and DAO T.

 6
             LA, husband and wife, and further described as:

 7           LOT 60 OF MESA WOOD, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
             STATE OF CALIFORNIA, ACCORDING TO THE MAP THEREOF NO. 8678, FILED
 8           IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, SEPTEMBER
             23,.1977.
 9

10                  e.      412 San Alberto Way, San Diego, California
             APN:    548-281-01-00,          titled in the      name    of Manh Nhu Nguyen,        as
11
             Trustee of the M           &   T Nguyen Family Trust,        and further described
12
             as:
13

14           LOT 147 OF EUCLID MANOR, IN THE CITY OF SAN DIEGO, COUNTY OF SAN
             DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO. 2752,
15           FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY,
             FEBRUARY 9, 1951.
16

17           32. _Upon conviction of the offense set forth in Count 76 of this
18   Indictment,          defendants ZHIWEI and XIAOMIN shall forfeit to the United
19   States of America,          pursuant to Title 18,           United States Code,        Section
20   982(a) (1), any property, real and personal, involved in the offense and
21   any property traceable to such property.
22           33.    If any of the above described forfei table property, as a result
23   of any act or omission of defendants ZHIWEI, ZHIMIN, ZHITING, XIAOMIN,
24   PHILLIP,       DAO,    MENGMENG,       TAM,   DEEDEE,   DANNY,    CHARLEY,   JIAYE,   HYO,   and
25   DMITRI:
26   II
27   II
28   II
                                                       24
           Case
             Case
                3:19-cr-04407-BAS
                   4:19-mj-02144 Document
                                   Document
                                          1 1Filed
                                                Filed
                                                    on10/31/19
                                                       11/14/19 in
                                                                 PageID.28
                                                                   TXSD Page
                                                                           Page
                                                                             2525
                                                                                of 26
                                                                                   of 25
  •1                 a.     cannot be located upon the exercise of due diligence;
 •
     2              b.    has been transferred or sold to, or deposited with, a
     3                    third' person;

     4              c.    has been placed beyond the jurisdiction of the Court;
     5              d.    has been substantially diminished in value;
     6              e.    or has been commingled with other property which cannot
     7                    be subdivided without difficulty;

     8   it is the intent of the United States,          pursuant to Title 28,      United

     9   States Code, Section 246l(c), and Title 18, United States Code 982(b),

 10      to seek forfeiture of any other property of said defendants up to the
 11      value of the above forfeitable property.

 12      All pursuant to Title 18, United States Code, Sections 981 (a) (1) (C) and
 13      982 (a) (1), and Title 28, United States Code, Section 2461 (c).
 14            DATED: October 31, 2019.

15                                                    A TRUE BILL:



                                                      !:adn
16

17

18

19       United s ~ ~ s   no~/2. //
         ROBERTS. BREWER, JR.


20       By:      /~"_,'     ~
               :i)1:MOTH'i:'~LEL :
21             Assistant U.S. Attorney
22

23

24

25

26

27
28

                                               25
Case 4:19-mj-02144 Document 1 Filed on 11/14/19 in TXSD Page 26 of 26
